t c memo united_states tax_court walter m price petitioner v commissioner of internal revenue respondent sandra k price petitioner v commissioner of internal revenue respondent docket nos filed date trent d reinert and david s houghton for petitioners albert b kerkhove for respondent memorandum findings_of_fact and opinion thornton judge the issue for decision in these consolidated cases is whether gifts that petitioners made of limited_partnership interests to their adult children during and qualify for annual exclusions as provided by sec_2503 findings_of_fact the parties have stipulated some facts which we incorporate herein when they petitioned the court petitioners resided in nebraska they have been married for many years and have three children all of whom were of adult age at all times relevant to these cases formation of the partnership in walter m price mr price began his career in equipment finance and distribution at caterpillar tractor co he later worked for a dealer in omaha nebraska in he started his own company diesel power equipment co dpec which eventually distributed and serviced about lines of equipment and had about employees petitioners’ children had no career interest in working for dpec consequently when a group of long-term employees made an offer in the late 1990s petitioners decided to sell the business as part of a careful financial plan which involved first placing the dpec stock in a limited_partnership on date petitioners formed price investments limited_partnership the partnership as a limited_partnership 1unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure under nebraska law when the partnership was formed price management corp a nebraska corporation was its 1-percent general_partner the walter m price revocable_trust and the sandra k price revocable_trust were each 5-percent limited partners mr price was president of price management corp and mr and ms price through revocable trusts held the shares in price management corp when the partnership was formed its assets consisted of the dpec stock and three parcels of commercial real_estate leased under long-term leases to dpec and another equipment company on date the partnership sold the dpec stock and invested the sale proceeds in marketable_securities gifts and distributions to petitioners’ children during through each petitioner gave each of their three adult children interests in the partnership as shown below 2the parties have stipulated that during each of the years through each petitioner made separate and equal gifts to each child the parties have also stipulated that during petitioners transferred a 17-percent partnership_interest to each child without specifying the manner in which they made the gifts because all the limited_partnership interests were initially held equally by petitioners’ respective revocable trusts and because all these limited_partnership interests were transferred to petitioners’ children by it would appear that petitioners’ gifts in necessarily came equally from petitioners’ respective revocable trusts although it makes no difference to our analysis for ease of presentation we have assumed that petitioners made their gifts like all the other gifts separately and equally the record does not reveal for any year the exact manner in which petitioners effected gifts to their children of the limited_partnership interests held continued partnership gift interests transferred by each partnership petitioner to each gift interests child each year total dollar_figure dollar_figure children’s cumulative interest sec_51 year on forms u s return of partnership income for taxable years through the partnership reported income from rental activities and losses gains and other income from investment activities each year except and the partnership made cash distributions in equal amounts to each child as shown in the table below year total partnership_distributions to children -- dollar_figure big_number big_number -- big_number provisions of the limited_partnership agreement the limited_partnership agreement the partnership_agreement states that the partnership’s primary purpose is to achieve a reasonable rate of return on a long-term basis with continued originally by the revocable trusts respect to its investments the partnership_agreement generally prevents any partner from withdrawing capital contributions the partnership_agreement also restricts transfer and assignment of partnership interests as follows prohibition against transfer except as hereinafter set forth no partner shall sell assign transfer encumber or otherwise dispose_of any interest in the partnership without the written consent of all partners provided however a limited_partner may sell or otherwise transfer his or her partnership_interest to a general or limited_partner or to a_trust held for the benefit of a general or limited_partner assignment any assignment made to anyone not already a partner shall be effective only to give the assignee the right to receive the share of profits to which his assignor would otherwise be entitled shall not relieve the assignor from liability under any agreement to make additional contributions to capital shall not relieve the assignor from liability under the provisions of the partnership_agreement and shall not give the assignee the right to become a substituted limited_partner the partnership shall continue with the same basis and capital amount for the assignee as was attributable to the former owner who assigned the limited_partnership_interest 3the partnership_agreement provides purposes the partnership shall invest in acquire own sell encumber operate dispose_of and deal in and with investment grade real and personal_property the partners intend to reinvest income gain and profits from the partnership’s investments to their mutual advantage as the general_partner may determine subject_to the provisions hereof and hereby declare that annual or periodic distributions to the partners are secondary to the partnership’s primary purpose of achieving a reasonable compounded rate of return on a long-term basis with respect to its investments the partnership_agreement further provides that in the event of any voluntary or involuntary assignment of a partnership_interest the partnership and each of the remaining partners shall have the option to purchase the partnership_interest for its fair_market_value from the assignee the partnership_agreement provides detailed rules for exercising the purchase option and for determining the fair_market_value of the partnership_interest the partnership_agreement provides generally that the partnership will terminate after years but may be dissolved sooner if there is written consent or affirmative vote by at least two-thirds in interest of the partners pursuant to the partnership_agreement partnership profits are shared by the partners according to their proportional partnership interests partnership profits are to be distributed to the partners in the discretion of the general_partner except as otherwise directed by a majority in interest of all of the partners both general and limited the partnership_agreement states that neither the partnership nor the general_partner ha sec_4the partnership_agreement provides that for this purpose fair_market_value is to be determined on the basis of a majority of three appraisers one selected by the partner exercising the option one selected by the assignee of the partnership_interest and the third selected by the other two appraisers the partnership_agreement requires that any purchase option be exercised within days of any involuntary transfer but provides no deadline for exercising a purchase option with respect to a voluntary transfer any obligation to distribute profits to enable the partners to pay taxes on the partnership’s profits the partnership_agreement provides that it is to be governed construed and interpreted according to the law of the state of nebraska the partnership_agreement is binding upon all the parties hereto their heirs successors assigns and legal representatives forever petitioners’ gift_tax reporting and respondent’s determinations on their separate form sec_709 united_states gift and generation-skipping_transfer_tax return for and each petitioner identically reported gifts annual exclusions and taxable_gifts as follows reported value of each gift dollar_figure big_number big_number reported total gifts dollar_figure big_number big_number total annual exclusions dollar_figure big_number big_number reported taxable_gifts dollar_figure big_number big_number year for each year petitioners reported zero gift_tax due after applying unified credits petitioners attached to their gift_tax returns valuation reports supporting the reported gift values each valuation report indicates substantial discounts for lack of control and lack of marketability of the transferred partnership interests stating unless a partner owns or controls two-thirds of the partnership interests his her investment is illiquid until at least the scheduled termination_date respondent issued each petitioner a notice of gift value determination for and separate notices of deficiency for and each of these notices disallowed annual gift_tax exclusions for each transferred partnership_interest for each year on the ground that the gifts were of future interests in property respondent determined that petitioners had these gift_tax deficiencies for and year petitioner deficiency walter m price walter m price sandra k price sandra k price dollar_figure big_number big_number big_number opinion the parties disagree as to whether petitioners’ gifts of partnership interests to their children are properly characterized as present interests so as to qualify for annual gift_tax exclusions under sec_2503 petitioners bear the burden of proving that their gifts qualify for annual exclusions see rule a 118_tc_279 affd 335_f3d_664 7th cir see also 214_f3d_846 7th cir 5petitioners do not claim and have not established that the conditions of sec_7491 have been met to shift the burden_of_proof to respondent with regard to any factual issue a legal framework sec_2501 generally imposes a tax on the transfer of property by gift sec_2503 provides an inflation-adjusted annual exclusion of dollar_figure per donee the annual exclusion applies to other than gifts of future interests in property sec_2503 the statute does not define the term future interests the regulations provide future_interest is a legal term and includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time the term has no reference to such contractual rights as exist in a bond note though bearing no interest until maturity or in a policy of life_insurance the obligations of which are to be discharged by payments in the future but a future_interest or interests in such contractual obligations may be created by the limitations contained in a_trust or other instrument of transfer used in effecting a gift an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain is a present_interest in property sec_25_2503-3 and b gift_tax regs an example in the regulations provides that where a trustee is authorized in his discretion to withhold payments of income for addition to trust corpus the beneficiary’s right to receive the 6for the first year for which there was an inflation adjustment the exclusion amount was dollar_figure revproc_2001_59 sec_3 2001_2_cb_623 income payments is not a present_interest and no exclusion is allowed with respect to the transfer in trust sec_25 c example gift_tax regs caselaw is to similar effect see eg 138_f2d_254 8th cir the supreme court has stated it is not enough to bring the exclusion into force that the donee has vested rights in addition he must have the right presently to use possess or enjoy the property these terms are not words of art like fee in the law of seizin but connote the right to substantial present economic benefit the question is of time not when title vests but when enjoyment begins whatever puts the barrier of a substantial period between the will of the beneficiary or donee now to enjoy what has been given him and that enjoyment makes the gift one of a future_interest within the meaning of the regulation 324_us_18 in hackl v commissioner supra this court held that gifts of units in a limited_liability_company llc were gifts of a future_interest that did not qualify for the annual exclusion the court rejected the taxpayers’ argument that a gift that takes the form of an outright transfer of an equity_interest in a business or property is necessarily a gift of a present_interest id pincite the court held that to establish entitlement to an annual exclusion under sec_2503 a taxpayer must-- establish that the transfer in dispute conferred on the donee an unrestricted and noncontingent right to the immediate use possession or enjoyment of property or of income from property both of which alternatives in turn demand that such immediate use possession or enjoyment be of a nature that substantial economic benefit is derived therefrom id pincite b the parties’ contentions petitioners contend that their gifts of the partnership interests are properly characterized as gifts of present interests because the donees can freely transfer the interests to one another or to the general_partner price management corp petitioners also contend that each donee has immediate rights to partnership income and may freely assign income rights to third persons they suggest that hackl v commissioner supra was decided incorrectly and contend that it is in any event distinguishable from the instant cases relying on hackl respondent contends that the transferred partnership interests represent future interests because the partnership_agreement effectively bars transfers to third parties and does not require income distributions to the limited partners c analysis we decline petitioners’ invitation to reconsider our holding in hackl furthermore we disagree that hackl is distinguishable from the instant cases in ways that are helpful to petitioners as explained below applying the methodology set forth in hackl we conclude that petitioners have failed to show that their gifts of interests in the partnership conferred upon the donees the 7respondent stipulates that the fair market values of the gifts were correctly reported on petitioners’ gift_tax returns immediate use possession or enjoyment of either the transferred property or the income therefrom application to the transferred property we agree with petitioners that the partnership_agreement must be examined to determine whether the donees obtained the immediate use possession or enjoyment of the transferred partnership interests we disagree however that the partnership_agreement permits the donees presently to access any substantial economic benefit from the transferred property it is undisputed that under the partnership_agreement the donees have no unilateral right to withdraw their capital accounts furthermore sec_11 of the partnership_agreement expressly prohibits partners from selling assigning or transferring their partnership interests to third parties or from otherwise encumbering or disposing of their partnership interests without the written consent of all partners as stated with respect to analogous circumstances in hackl v commissioner t c pincite transfers subject_to the contingency of approval by the llc manager in hackl and by all partners in the instant cases cannot support a present_interest characterization and the possibility of making sales in violation thereof to a transferee who would then have no right to become a member or to participate in the business can hardly be seen as a sufficient source of substantial economic benefit moreover because of the operation of sec_11 of the partnership_agreement it appears that the donees are not even properly characterized as limited partners in the partnership sec_11 of the partnership_agreement provides any assignment made to anyone not already a partner shall be effective only to give the assignee the right to receive the share of profits to which his assignor would otherwise be entitled and shall not give the assignee the right to become a substituted limited_partner emphasis added it must be remembered that when the partnership was created petitioners’ children were not partners--the only partners were the 1-percent general_partner price management corp and two 5-percent limited partners the walter m price revocable_trust and the sandra k price revocable_trust the record does not reveal exactly how petitioners effected assignments of limited_partnership interests from these trusts to their children but however it was done because the children were not already partners pursuant to sec_11 they did not become substituted limited partners rather the gifts were effective only to give each child a share of the profits to which the 8petitioners contend that sec_11 of the partnership_agreement permits the donees to sell their shares of partnership profits to any third party without approval of the other partners or the partnership we disagree this provision merely describes the effect of assignments and does not supersede the immediately preceding sec_11 of the partnership_agreement restricting a limited partner’s ability to sell or assign his or her partnership_interest revocable trusts otherwise would have been entitled consequently the donees lack the ability presently to access any substantial economic or financial benefit that might be represented by the ownership units hackl v commissioner supra pincite but even if it were to be assumed contrary to the foregoing analysis that the donees did somehow become substituted limited partners it would not affect our conclusion that contingencies stand between the donees and their receipt of economic value for the transferred partnership interests so as to negate finding that the donees have the immediate use possession or enjoyment of the transferred property pursuant to sec_11 of the partnership_agreement unless all partners consented the donees could transfer their partnership interests only to another partner or to a partner’s trust in addition any such purchase would be subject_to the option-to-purchase provisions of sec_11 of the partnership_agreement which gives the partnership itself or any of the other partners a right to purchase the property according to a complicated valuation process but without providing any time limit for exercising the purchase option with respect to a voluntary transfer petitioners suggest that if one donee purchased the partnership_interest of another donee the purchaser would gain an unrestricted and noncontingent right to the immediate use possession or enjoyment of the partnership_interest for instance by being able unilaterally to cause the partnership’s liquidation as just discussed we do not believe that the donees were substituted limited partners in the partnership consequently we do not believe that the donees possessed anything more than income rights to transfer to each other or anyone else more fundamentally we reject any suggestion that a present_interest in a donee is properly founded on additional rights that the donee or some other donee might later acquire petitioners allude to the possibility of the donees’ selling their partnership interests to the general_partner it must be remembered however that the general_partner is owned by petitioners and that its president is mr price who engineered the gifts of partnership interests to his children in the first instance if the possibility of a donor’s agreeing to buy back a gift sufficed to establish a present_interest in the donee little would remain of the present_interest requirement and its statutory purpose would be subverted if not entirely defeated cf 393_f2d_972 9the premise seems incorrect section of the partnership_agreement permits the partnership to be dissolved with the consent of at least two-thirds in interest of the partners the greatest partnership_interest held by any partner though not until was a 33-percent interest a donee who purchased another donee’s 33-percent interest would have only a 66-percent interest which would be insufficient to unilaterally effect a dissolution under section which requires consent by at least two-thirds in interest of the partners rejecting the proposition that an annual exclusion should be allowed in every case in which the donee received a future_interest in property which was marketable thus doing violence to the well recognized statutory purpose petitioners contend that the donees enjoyed a present_interest in the transferred property because they were able to use the schedules k-1 partner’s share of income credits deductions etc that the partnership issued to them each year as evidence of their own personal assets thereby enhancing their financial borrowing ability apart from mr price’s vague and uncorroborated testimony there is no evidence to support this contention in any event whatever benefit the donees might be thought to enjoy in this regard is at best highly contingent and speculative and does not we believe constitute a source of substantial economic benefit particularly in the light of the restrictions on alienation including on the ability of a partner to encumber a partnership_interest contained in the partnership_agreement cf stinson estate v united_states f 3d pincite holding that a gift of forgiveness of corporate indebtedness was a future_interest notwithstanding that the individual donees saw an increase in their stock value due to a balance_sheet improvement of the debtor family-owned_corporation application to income from the transferred property in order to show that the gifts of the partnership interests afforded the donees the right to immediately use possess or enjoy the income therefrom petitioners must show that the partnership would generate income at or near the time of the gifts some portion of that income would flow steadily to the donees and the portion of income flowing to the donees can be readily ascertained see hackl v commissioner t c pincite because the partnership owned real properties generating rents under long-term leases we believe that the partnership could be expected to generate income at or near the time of the gifts the record fails to establish however that any ascertainable portion of the income would flow steadily to the donees to the contrary the record shows that the partnership’s income did not flow steadily to the donees--there were no distributions in or pursuant to the partnership_agreement profits of the partnership were distributed at the discretion of the general_partner except when otherwise directed by a majority in interest of all the partners both limited and general furthermore the partnership_agreement stated that annual or periodic distributions to the partners are secondary to the partnership’s primary purpose of achieving a reasonable compounded rate of return on a long-term basis with respect to its investments petitioners allege that the partnership is expected to make distributions to cover the donees’ income_tax liabilities arising from the partnership’s activities section of the partnership_agreement however clearly makes such distributions discretionary neither the partnership nor the general_partner shall have any obligation to distribute profits to enable the partners to pay taxes on the partnership’s profits because the timing and amount of any distributions are matters of pure speculation the donees acquired no present right to use possess or enjoy the income from the partnership interests without citation of legal authority petitioners contend that the general_partner has a strict fiduciary duty to make income distributions to the donees we are not persuaded that such a fiduciary duty if it exists establishes a present_interest in a transferred limited_partnership_interest where the limited_partner lacks withdrawal rightsdollar_figure moreover because as 10as has been observed elsewhere in many respects a limited_partner who has no withdrawal rights is much like a beneficiary of a discretionary_trust whose only rights with respect to the trust consist of the right to trust distributions which may be withheld at the discretion of the trustee regardless of the general partner’s fiduciary duties there is no certainty that the limited_partner will receive current distributions from the partnership kalinka should the gift of a limited_partnership continued previously discussed the donees are not substituted limited partners there is significant question as to whether under nebraska law the general_partner owes them any duty other than loyalty and due caredollar_figure cf kellis v ring cal rptr ct app holding that under california law the assignee of a limited partner’s partnership_interest could not bring suit against the general_partner for alleged breaches of fiduciary duty in sum petitioners have failed to show that the gifts of partnership interests conferred on the donees an unrestricted and noncontingent right to immediately use possess or enjoy either the property itself or income from the property we therefore hold that petitioners are not entitled to exclusions under sec_2503 for their gifts of partnership interests continued interest constitute a future_interest taxes date pincite 11pursuant to the nebraska uniform_limited_partnership_act an assignee of a limited_partnership_interest may become a limited_partner if and to the extent that the partnership_agreement so provides and all other partners consent neb rev stat ann sec a as previously discussed it appears that the donees did not become substituted limited partners in the partnership with respect to persons who are not partners of a limited_partnership the general_partner has the liabilities of a partner in a partnership without limited partners neb rev stat ann sec under nebraska law the only fiduciary duty such a partner owes to other partners is the duty_of loyalty and due care neb rev stat ann sec and to reflect the foregoing decisions will be entered for respondent
